DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 2/22/2021.

Election/Restrictions
Applicant's election with traverse of Species I, Figure 7, Claims 1-8 and 11 in the reply filed on 2/22/2021 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the examiner to consider all claims since 37 C.F.R.1.146 permits a reasonable number of species and the application has only 3 species.  This is not found persuasive because even if there are only a 3 species the search area is very breath of the search area makes the difference a search burden.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 9 and 10 are withdrawn with traverse. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara [7505290] in view of Minnigh [20090108218].
With respect to claim 1, figure 5 of Fujiwara discloses a voltage-generating circuit, comprising:
a voltage-generating part [10’], to generate a voltage [Vout]; 
a regulator [21’, 22,23,25], electrically connected to the voltage-generating part; and 
a controlling part [24,26,27], controlling the voltage-generating part based on an output from the regulator; wherein the regulator comprises:
a comparator circuit [23], comparing the voltage generated by the voltage generating part with a controlled reference voltage [Vref].
	Fujiwara does not disclose a controlled reference voltage [Vref] having a controlled rising speed; and
a generating circuit, delaying a reference voltage according to an RC time constant, and generating the controlled reference voltage.
	However, figure 5 of Minnigh et al. discloses a controlled reference voltage [Vref] having a controlled rising speed; and
a generating circuit [R4, C1], delaying a reference voltage [V+] according to an RC time constant, and generating the controlled reference voltage.
	It would have been obvious to one skilled in the art at the time the invention was made to use a reference voltage with a RC time constant to provide the Vref of Fujiwara since it was a known technique in the art. 

	With respect to claim 2, the above combination discloses the voltage-generating circuit as claimed in claim 1, wherein the generating circuit comprises:
an input part [part providing V+], inputting the reference voltage; and 
an RC circuit [R4,C1], connected to the input part.
	With respect to claim 3, the above combination discloses the voltage-generating circuit as claimed in claim 2, wherein the RC circuit comprises:
a resistor [R4], connected to the reference voltage; and 
a capacitor [C1], connected in series with the resistor;
wherein the controlled reference voltage is output from a connected node [Vref] of the resistor and the capacitor.
	With respect to claim 4, the above combination discloses the voltage-generating circuit as claimed in claim 1, wherein the voltage-generating part comprises a charge pump [10 is a charge pump];
	The above combination does not disclose wherein the RC time constant is determined within a range that does not exceed a rising speed of an output voltage of the charge pump.  
	However, It would have been obvious to one skilled in the art at the time the invention was made to choose the RC circuit to have a specific rise speed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	With respect to claim 5, the above combination discloses the voltage-generating circuit as claimed in claim 1, wherein the controlling part restrains operation of the voltage-generating part 
	With respect to claim 11, the above combination discloses a semiconductor device, comprising: the voltage-generating circuit as claimed in claim 1.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN JAGER/
Primary Examiner, Art Unit 2842
2/26/2021